                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

    MIKE SETTLE,                                      )
                                                      )
           Plaintiff,                                 )
                                                      )
    v.                                                )   Case No. 3:20-cv-00231
                                                      )   Judge Trauger
    CORIZON HEALTHCARE, et al.,                       )
                                                      )
           Defendants.                                )


                                  MEMORANDUM AND ORDER

          Plaintiff Mike Settle, an inmate at the Morgan County Correctional Complex (MCCX) in

Wartburg, Tennessee, has filed a pro se complaint under 42 U.S.C. § 1983 (Doc. No. 1) and an

application to proceed in forma pauperis (IFP). (Doc. No. 2.)

          However, in no event is a prisoner allowed to file a civil action IFP in this court if he has,

on three or more prior occasions, brought an action in a court of the United States that was

dismissed on grounds of frivolity, maliciousness, or failure to state a claim upon which relief may

be granted, unless the prisoner is in imminent danger of serious physical injury. 28 U.S.C.

§ 1915(g). The plaintiff has previously filed at least three actions in district court which were

dismissed as frivolous or for failure to state a claim. See Cole v. Corr. Corp. of Am., No. 1:10-cv-

1303 (W.D. Tenn. Sept. 1, 2011) (case dismissed as frivolous or for failure to state a claim with

notation that the dismissal was Plaintiff’s first strike under § 1915(g)); 1 Settle v. Tenn. Dep’t of

Corr., No. 3:11-cv-567 (E.D. Tenn. Apr. 18, 2012) (case dismissed as frivolous and for failure to

state a claim); Settle v. U.S. Post Office, No. 2:14-cv-2559 (W.D. Tenn. Sept. 11, 2015) (case


1
       The court takes judicial notice that the plaintiff “is also known as Michael Dewayne Settle, Michael
Dewayne Cole and Michael Cole.” Settle v. U.S. Atty. Gen., No. 3:15-cv-00715, 2015 WL 4068278, at *1
n.1 (M.D. Tenn. July 2, 2015).



         Case 3:20-cv-00231 Document 6 Filed 04/21/20 Page 1 of 6 PageID #: 36
dismissed for failure to state a claim); Settle v. Obama, No. 3:15-cv-365 (E.D. Tenn. Nov. 17,

2015) (case dismissed for failure to state a claim, with notation that the dismissal is a strike under

§ 1915(g)); see also Settle v. Hamby, No. 3:18-cv-508 (E.D. Tenn. Jan. 9, 2019) (IFP status denied

and case dismissed pursuant to the three-strike rule); see generally Settle v. U.S. Atty. Gen., 2015

WL 4068278, at *1 n.2 (M.D. Tenn. July 2, 2015) (noting that Mr. Settle had previously “filed

approximately 40 actions in federal district courts in Tennessee and the Sixth Circuit” without

paying significant filing fees or accruing his third strike, because he “characterize[ed] the majority

of his actions as petitions for the writ of habeas corpus”). In light of these prior dismissals, the

plaintiff is a “three-striker” who may only proceed as a pauper in this action if he is in “imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g).

       To fall within the statutory exception to the “three-strikes” rule, the danger the plaintiff is

facing must be a “real and proximate” threat of serious physical injury that existed at the time the

complaint was filed. Rittner v. Kinder, 290 F. App’x 796, 797 (6th Cir. 2008) (citing, e.g.,

Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003)). Under this standard, a plaintiff must

“allege[] facts from which a court, informed by its judicial experience and common sense, could

draw the reasonable inference that [he] was under an existing danger” when he filed the complaint.

Vandiver v. Prison Health Servs., Inc., 727 F.3d 580, 585 (6th Cir. 2013) (internal quotation marks

and citation omitted).

        In his complaint, filed March 16, 2020, the plaintiff alleges that he is in imminent danger

because he is suicidal after being held in solitary confinement for twenty years. (Doc. No. 1 at 1–

2.) He alleges that defendants Corizon Healthcare and Amanda Simms have denied him individual

mental health therapy, and that they discontinued his treatment with Prozac in March 2019. (Id. at




                                                  2

     Case 3:20-cv-00231 Document 6 Filed 04/21/20 Page 2 of 6 PageID #: 37
3–4; see id. at 14–15 (attached grievance and response) 2.) In a subsequent declaration, filed on

March 25, 2020, the plaintiff alleges that he is only allowed to speak to mental health staff through

his cell door, for five minutes at a time; that Corizon and Simms failed to order mental health staff

to respond on March 1, 2019, when the plaintiff reported suicidal thoughts after hearing his

reflection in the mirror tell him to kill himself; that he was not placed on suicide watch after

reporting that he wanted to kill himself on October 25, 2019; and that on February 13, 2020, he

told mental health staff that he wanted to die because his “depression from lock-down is hurting

my head causing me pain.” (Doc. No. 5 at 1–2.)

        As a backdrop for considering these allegations, the court takes note of the August 15, 2019

screening order of the United States District Court for the Eastern District of Tennessee in Settle

v. Parris, et al., No. 3:19-cv-32, Doc. No. 8 (E.D. Tenn. Aug. 15, 2019). In Parris (which remains

pending as of the date of this order), the court recognized that Mr. Settle was a three-striker, but

granted pauper status based on the allegations of imminent danger contained in his January 22,

2019 complaint and subsequent declarations. 3 After noting that some district courts have held that

the risk of future self-harm is categorically insufficient to show imminent danger, but that the Sixth

Circuit had not endorsed such a bright-line rule, the Parris court adopted the Seventh Circuit’s

case-by-case approach to such allegations by three-strikers. Id. at 4–8. This approach, when




2
         In evaluating a three-striker’s assertion of imminent danger, the court may consider the complaint’s
allegations in light of grievances and other exhibits attached thereto. See Tucker v. Corizon Corr. Health
Care, No. 18-1725, 2019 WL 2713289, at *2 (6th Cir. Apr. 22, 2019) (finding inmate’s imminent-danger
allegations “contradicted by the exhibits attached to his complaint”).
3
         The district court in Settle v. Parris allowed the plaintiff’s due process claim––based on his
allegation that he continues to be segregated in housing where he is isolated for nineteen hours per day––
to proceed past initial screening, but denied his motion to amend his complaint to include the medical-needs
claims asserted here against Corizon and Simms due to the rules governing joinder of claims and parties.
The plaintiff waited seven months before filing his separate lawsuit asserting those claims in this district.


                                                     3

      Case 3:20-cv-00231 Document 6 Filed 04/21/20 Page 3 of 6 PageID #: 38
applied to Mr. Settle’s allegations that he was being deprived of Prozac and “appropriate access to

mental health care and treatment in his current housing unit,” and that he experienced “a specific

incident [on March 1, 2019] in which he advised prison officials of the presence of hallucinations

and suicidal ideations,” led the Parris court to conclude that Mr. Settle was an imminent danger

to himself at the time of filing his January 2019 complaint. 4 Id. at 8–9. In so concluding, the district

court distinguished the Sixth Circuit’s February 2019 decision in Settle v. Phillips, No. 18-6195

(6th Cir. Feb. 26, 2019), wherein Mr. Settle’s allegations in support of his request for pauper status

on appeal were found too conclusory to satisfy the imminent-danger exception. Id. at 9 n.7.

        In the case at bar, the complaint’s allegations––that the plaintiff is suicidal because he is

being denied individual mental health counseling and treatment with Prozac for depression caused

by his 20-year confinement in isolation––are insufficient to support a plausible showing of

imminent danger. Although these allegations are fleshed out by the statements in the plaintiff’s

March 21, 2020 declaration concerning specific reports of suicidal ideation on March 1, 2019,

October 25, 2019, and February 13, 2020, “a prisoner’s assertion that he or she faced danger in the

past is insufficient to invoke the exception” to the three-strikes rule, which requires that “the danger

of serious physical injury . . . exist at the time the complaint is filed.” Vandiver, 727 F.3d at 585

(quoting Rittner, 290 F. App’x at 797–98). Regardless of whether this court agrees with the Parris

court’s analysis of Mr. Settle’s allegations contemporaneous with his March 1, 2019 report, the

court cannot find from these same allegations, supplemented only by two isolated occurrences of



4
         The district court noted that Mr. Settle attached to his complaint “several emails from March and
April of 2015, indicating that he was being treated for depression with Prozac and Vistaril, and had
expressed ‘helplessness and hopelessness’ and a belief that he would be ‘better off dead’; and . . . a consent
to mental health treatment form, signed by Plaintiff in July 2015.” Settle v. Parris, et al., No. 3:19-cv-32,
Doc. No. 8 at 4 n.3 (E.D. Tenn. Aug. 15, 2019). The plaintiff attached these same materials to his complaint
in the case at bar (Doc. No. 1 at 8–10), as well his March 2019 grievance and responses thereto (id. at 11–
16).
                                                      4

      Case 3:20-cv-00231 Document 6 Filed 04/21/20 Page 4 of 6 PageID #: 39
suicidal ideation since March 1, 2019, that the plaintiff was under an imminent threat of serious

physical danger on March 12, 2020, when his complaint was placed in the outgoing mail at MCCX.

(See Doc. No. 1 at 17.) The passage of more than a year without significant change in the plaintiff’s

circumstances tells against the imminence of the threat he may be facing due to suicidal thoughts.

       Even without considering the plaintiff’s prior litigation history, the allegations before this

court are not sufficient to plausibly establish a “real and proximate” threat of serious physical

injury in March 2020 due to the plaintiff’s depression and suicidal thoughts on March 1 and

October 25, 2019, or his report of “want[ing] to die” because of his pain on February 13, 2020.

Absent any further allegations pointing to a heightened risk around the time the complaint was

filed, the court cannot “draw the reasonable inference that [the plaintiff] was under an existing

danger” of serious self-injury at that time. Vandiver, 727 F.3d at 585 (quoting Taylor v. First Med.

Mgmt., 508 F. App’x 488, 492 (6th Cir. 2012)). See Gresham v. Meden, 938 F.3d 847, 850 (6th

Cir. 2019) (citing with approval Sanders v. Melvin, 873 F.3d 957, 960 (7th Cir. 2017), where

exception to 3-strikes law allowed based on allegations demonstrating “heightened risk of suicide

or self-mutilation”) (emphasis added)); cf. Sanders, supra (finding allegations sufficient where

inmate alleged a tendency toward self-harm, and fact that mental health staff allegedly “ignores

the problems of inmates in solitary confinement unless they engage in self-harm”; “That Sanders

has attempted self-harm multiple times lends support to his allegation that a future attempt is

‘imminent’ unless he is released from solitary or allowed mental-health care.”)

       The court therefore finds that Section 1915(g) precludes the granting of pauper status in

this case. The Sixth Circuit Court of Appeals has made the following observation with respect to

prisoners who fall within the scope of § 1915(g):

       A prisoner who has filed prior civil actions should be aware of the disposition of
       those actions and the possible application of § 1915(g) to any new actions he wishes

                                                 5

     Case 3:20-cv-00231 Document 6 Filed 04/21/20 Page 5 of 6 PageID #: 40
       to pursue. By choosing to file a new action, he invokes the jurisdiction of the federal
       court and avails himself of the process afforded by that court. Even if the end result
       is an order of summary dismissal under § 1915(g), the action will require a
       considerable amount of time and effort on the part of the district court and the court
       staff. The requirement that the full fees be paid for these actions-whatever their
       merit or disposition-will provide a prisoner with the incentive to consider carefully
       whether or not to submit a new action to the district court. Not to require the
       payment of the full fee would permit a prisoner subject to the three-strikes rule to
       continue to file frivolous civil complaints-thus taking much valuable time away
       from other non-frivolous litigation-without any consequence beyond their mere
       dismissal under § 1915(g). The intent of the PLRA was to deter such litigation and
       it would be anomalous for a provision of that Act to provide a means for the
       repeated filing of frivolous actions without financial consequences to the prisoner
       litigant.

In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

       Accordingly, within 28 days of the entry of this order, the plaintiff SHALL remit the full

filing fee of four hundred dollars ($400.00) to the Clerk of Court. The plaintiff is cautioned that,

should he fail to comply with this order within the time specified, the full amount of the filing fee

will be assessed against him and collected from his inmate trust account, and this action will be

dismissed for want of prosecution.

       It is so ORDERED.


                                              ____________________________________
                                              Aleta A. Trauger
                                              United States District Judge




                                                 6

     Case 3:20-cv-00231 Document 6 Filed 04/21/20 Page 6 of 6 PageID #: 41
